11A

Eli OF S--

In EXCLUSION Proceedings
A-10067819
Board decision of October 9, 1981

Decided by the Attorney General January 22,1962
Board decision of January 24, 1962
Excludability—Deportability—Effect of adjustment of status, section 245, 1952
Act, on ground which existed prior thereto.
(1) Adjustment of status acquired under section 245 of the Act does not
immunize an alien from the exclusion and deportation provisions of the
Act. These provisions apply equally to aliens lawfully admitted for permanent residence and to those who have had their status adjusted under section 245 to that of permanent residents.
(2)

The five- year limitation contained in section 246 applies t -) the Attorney

General's authority to rescind adjustment of status and does not bar exclusion or deportation thereafter on grounds which existed prior to the adjustment and which would also have supported rescission, If timely known.
(3) In the instant case, the lapse of more than five years since the applicant's adjustment of status under section 245 does not bar exclusion proceedings based on fraudulent procurement of an entry document prior to
the adjustment.

NOTE: Matter of V—, 7-363, ,distinguished.
ExcLunAnr.r.: Act of 1952—Section 212(a) (19) [8 U.S.C. 1182(a) (19)]-0b-

tamed visa by fraud or misrepresentation (1949).
BEFORE THE BOARD

(October 9, 1961)
DISCUSSION: Tho Board upheld the ruling of the special inquiry officer authorizing the applicant's admission to the United
States as a returning resident. The Commissioner believes the applicant is inadmissible and requests that the decision of the Board be
certified to the Attorney General for review. The Board has entered
two orders : on June 2, 1961, the appeal of the District Director was
dismissed, and on August 17, 1961, a Service motion for reconsideration was denied Request for review is under 8 CFR 3.1 (b.) (1) (iii).
In April 1955 the applicant secured an adjustment of status under
section 245 of the Immigration and Nationality Act (8 U.S.C. 1255)
548

which then permitted a lawfully admitted nonimmigrant to obtain
the status of an alien lawfully admitted for permanent residence.
The applicant was ineligible for the adjustment but it was not
rescinded within the five-year time limit permitted by law (section
246(a), Immigration and Nationality Act; 8 U.S.C. 1256(a)). The
Board believes that in the absence of timely rescission the applicant
cannot be denied any nondiscretionary rights which are the incidents
of proper adjustment. The Service disagrees with this view, at least
as it applies to an alien who has departed from the United States
and seeks to reenter.
The law and facts have been fully stated in previous orders.
Briefly, in 1949 the applicant entered the United States on a displaced person's visa which he had fraudulently procured. In 1951
he abandoned the United States and went to South America where,
shortly after his entry, he assumed the name of A—S—, allegedly
a fictitious name and one which he has used to date. In 1954 he
entered the United States as a visitor under the name of A—S—.
In 1955, using the Bailie of A S , he improperly secured the right
to be a permanent legal resident of the United States under section
245 of the Immigration and Nationality Act. He was not entitled to
the adjustment because he had not been lawfully admitted; he had
been inadmissible at the time of entry as one who had procured a
visa by fraud in 1949. The adjustment of status was not rescinded
within the five years during which such action could be instituted.
The applicant has reentered the United States from time to time in
1957 on a reentry pe_la'A issued in the name of A—S----, and on
other occasions, as he is attempting to do at the present, on the basis
of a Form I-151A -a(alien registration card) which at the time of
application for admission (August 1960) was sufficient to authorize
the admission of an alien admitted for permanent residence returning to resume residence (24 F.R. 2583, April 3, 1959).
The Service apparently agrees that where there has been no rescission of the adjustment of status, there can be no expulsion of an
alien (who did not depart after the adjustment) on grounds which
made the alien ineligible for the adjustment. Thus, we would assume
there is agreement that the alien who was ineligible for adjustment
because he is a criminal, a subversive, or a person who procured a
—

—

document by fraud can enjoy the fruits of his adjustment as long as

he remains in the United States. However, the Service feels that in
exclusion proceedings, even though there has been no rescission, it
is proper to exclude the alien on the grounds which it could not have
used to deport him prior to his departure. Thus, the examining
officer urges that the applicant is inadmissible under section 212(a)
(19), Immigration and Nationality Act (8 U.S.C. 1182(a) (19)), because he had procured a visa by fraud in 1949. However, the Board
549

is of the belief that since Congress provided that the adjustment
could not be questioned after the five years which have passed since
the adjustment, the applicant must be considered as having been
admitted for permanent lawful residence. It follows, in the Board's
opinion, that any attempt to exclude the applicant on the ground
which made him ineligible for the adjustment is an attack upon the

status which Congress stated should no longer be questioned. The
adjustment gave the applicant a legal status in the United States.
We can see no logical reason why Congress which desired to protect
this status by a statute of limitations, even though the status had
been acquired by one who was not eligible, should wish to withdraw
that protection because the alien had left the country and reapplied
for admission on the basis of the very adjustment of status which

they had protected. Since one lawfully admitted for permanent
residence is entitled by law to reenter to resume residence on the
basis of an alien registration card following a visit such as the applicant made, he must be permitted to enter.
We do not know why Congress provided a statute of limitations to
prevent attack upon the right of permanent residence belonging to
an alien who had secured it by an adjustment, but failed to provide
similar protection for the one who secured his right through the
visa process; however, there is a difference, and it is this difference
which now prevents the applicant's right to permanent residence

from being questioned because he was ineligible to receive it.
The Service ,motion raises a matter which was not an issue at
the exclusion proceeding. The motion urges that the applicant is
inadmissible because, although his true name is -J—, he used the
name S on the reentry permit in 1957 and used, and is attempting
to use, a Form I-151A issued in the name of S— (he received it as
part of the adjustment of status). We do not believe that the ap

plicant is inadmissible because of his use of the name S . He
did not adopt it to defraud this Government. It is the name by
which he has been generally known since 1951 (United States ex rel.
Leibowitz v. Sehlotfeldt, 94 F.2d 263 (C.A. 7, 1938)). Moreover,
since it is the Board's belief that it must regard the applicant for
the purpose of immigration laws as the S— who obtained the right
to legal residence in 1955 with all the incidents flowing out of that
right, we do not believe that his use of the name under which he
received the adjustment can be considered a new and additional
violation of the immigration lasvb. Tu so consider it, would be to

do indirectly what cannot be done directly—challenge the applicant's
status as a lawful resident acquired by the adjustment.
To complete the discussion, we would point out that. the adjust-

of status obtained by the applicant would not free him from
liability to exclusion or expulsion if an act committed by him after

ment

550

the adjustment placed him in any of the categorico which make

an

alien excludable or deportable.
ORDER: At the request of the Commissioner under the authority
contained in 8 CFR 3.1(h) (1) (iii), the case is referred to the Attorney General for review of the Board's decision.
BEFORE THE ATTORNEY GENERAL
(January 22, 1962)

The Board of Irrunigration Appeals, pursuant to 8 CFR 3.1(h) (1)
(iii), has, at the request of the Commissioner of Immigration and
Naturalization, referred its decision of June 2, 1961, in this case to
me for review. The Board of Immigration Appeals affirmed an
order of a special inquiry officer holding that the applicant was admissible into the United States AS a returning lawfully admitted
resident alien. The decision raises a novel and important question of
interpretation of the immigration laws.
The question arises in the following way: Applicant, whose true
identity is apparently B—J—, a native of Czechoslovakia, first entered the United States in 1949 on a displaced person's immigration
visa issued to a native of Germany, an identity which
the applicant had assumed in applying for the visa. In 1951 applicant abandoned his residence in the United States and left for South
America. After passing through Brazil on a transit visa, he arrived in Paraguay. Although five years of residence in Paraguay
is a prerequisite to the acquisition of Paraguayan citizenship, applicant apparently acquired Paraguayan citizenship within several
months of his arrival. For purposes of his Paraguayan naturalization he assumed the identity of A—S--, a native of Germany. In
1953 he entered Brazil, and in January 1054 he was admitted to
the United States as a visitor under the name of A—S—. In
September 1954 he was married to a lawfully resident alien. In

April 1955, pursuant to section 245 of the Immigration and Nationality Act (66 Stat. 217 (1952)), applicant, under the assumed
identity of A—S—, had his status adjusted to that of an alien
lawfully admitted for permanent residence. Section 245, then, as
now,' required, among other things, that an alien to be eligible
far adjustment had to be admissible to the United States for perStat. 505 (1960), 8 U.S.C. (Supp. TI) § 1255: "(a) The status of an

alien

. may be adjusted by the Attorney General, in his discretion and

under such regulations as he may prescribe, to that of an alien lawfully

admitted for permanent residence if (1) the alien makes an application for
such adjustment, (2) the alien is eligible to receive an immigrant visa and is
admissible to the United States for permanent residence, and (3) an immigrant visa is immediately available to him at the time his application Is
approved."

551

manent residence under the Act. If applicant had at one time
procured a visa by fraud or willful material misrepresentation, this
would have made him ineligible for adjustment. 2
In 1956 applicant spent several hours in Mexico obtaining a
divorce from his wife. Between 1957 and 1960, he left and reentered the United States several times. On reentry he either presented the alien registration card issued to him as A—S--- or reentry
permits also issued to him in that name.
On applicant's last attempt to reenter the United States at Miami
Beach, Florida, in August 1960, the Immigration and Naturalization Service sought to exclude him under section 212(a) (19) of
the Act 2 on the ground that his initial entry in 1949 was procured
by fraud or willful misrepresentation of a material fact. The special inquiry officer who heard the exclusion proceeding, although
concluding that the applicant had procured his 1949 displaced person's visa by fraud or willful material inisrepiesentation, held that
the passage of five years since the adjustment of applicant's status
barred his exclusion on a ground which existed prior to such adjustment. While Congress in section 246 of the Act, 8 U.S.C. 1256,
authorized the the Attorney General to rescind action granting adjustment if the alien was not in fact eligible for such adjustment, 3 he
pointed to the fact that the Attorney General's rescission authority
was limited to five years following the adjustment. It was his
view that exclusion or deportation proceedings based upon grounds
which would also have supported rescission were indirect attacks
on the adjustment of applicant's status to that of an alien lawfully
admitted for permanent residence and that Congress, in barring
rescission of the adjustment after five years, also intended to bar
such indirect attacks. Since the fraudulent procurement of a visa

in 1949 would have been grounds for rescission of the applicant's
status, and since the passage of more than five years barred rescission, the special inquiry officer concluded that applicant could not
3 Section 212(a) (19), 8 U.S.C. 1182(a) (19), excludes from admission into
the United States "[a]ny alien who seeks to procure, or has sought to procure, or hue procured a vino or other documentation, or seeks to enter the
United States, by fraud, or by willfully misrepresenting a material fact."
3 ". . . If, at any time within five years after the status of a person has
been otherwise adjusted under the provisions of section 245 or 249 of this
AM- or any other provision of lam to that of an alien lawfully admitted for
permanent residence, it shall appear to the satisfaction of the Attorney General that the person was not in fact eligible for such adjustment of status,
the Attorney General shall rescind the action taken granting an adjustment
of status to such person end cancelling deportation in the case of such person
if that, occurred and the person shall thereupon be subject to all provisions
of this Act to the same extent as if the adjustment of status had not been
made."

552

now be excluded on that ground: 3 Accordingly, he directed the applicant's admission. The Board of Immigration Appeals has affirmed
on the basis of the special inquiry officer's opinion.
I cannot agree that an adjustment of status under section 245 and
the five-year limitation on rescission provided in section 246 have
the effects attributed to them by the special inquiry officer and the
B
. oard of Immigration Appeals.
Neither the exclusion provisions of the Act, section 212 (8 U.S.C.
1182), nor its deportation provisions, section 241 (8 U.S.C. 1251),
contain statutes of limitations. 5 Consequently, an alien who upon
entry acquires the status of an alien lawfully admitted for permanent
residence is nevertheless subject to deportation at any future time, or
exclusion if he seeks to reenter the United States after departure,
for conduct preceding his acquisition cf that status. By virtue of
the decision below, an alien initially admitted as a nonimmigrant
who subsequently acquires the status of a lawfully admitted permanent resident through the adjustment procedure provided for in
section 245 of the Act, acquires, through the five-year limitation
on rescission of his status, the additional advantage of a statute of
limitations immunizing him from exclusion or deportation on
grounds founded on events preceding the acquisition of his status.
There is no indication that Congress intended to afford such an
advantage to one acquiring permanent resident status by adjustment under section 245. That section was first enacted in 1952. 66
Stat. 217. Prior to that time, an alien initially admitted as a nonimmigrant could only change his status to that of an alien lawfully
admitted for permanent residence by undergoing a complicated
procedure called preexamination. Pursuant to that procedure, the
alien was required to leave the United States in order to obtain
an immigration visa from a consul and reenter. See, Gordon and
Rosenfield, Immigration Law and Procedure, 711 12 (1959). This,
-

of course, entailed both a burdensome expense and inconvenience for
the alien. It did not, however, with respect to deportation or exclusion proceedings thereafter commenced, put him in any better
position than an alien initially admitted for permanent residence
without preexamination. The adjustment procedure of section 245
was "specifically devised to obviate the need for departure and re4 The Service apparently conceded that deportation Is barred but contended
that this did not affect exclusion. I do not believe the question in this case
can be satisfactorily resolved on the basis of such a distinction.

pct nut

failb to provide e ntatate of limitations for depot - tability

but since the grounds for deportability which it establishes apply retroactively
to conduct preceding its enactment (section 241(d), 8 U.S.C. 1251(d)), it has
been construed to apply to such conduct even in cases where the period of
limitations provided by previous law would have barred
r': 11Pli.

v. Carson., 553 ❑ .S. 685 (1557).

553

deportation.

Leh-

entry in the cases of aliens temporarily in the United States. . . ."
H. Rept. No. 1365, 82d Cong., 2d Sess., p. 63 (1952). I find nothing
to suggest that the section was intended to ultimately immunize an
alien from deportation or exclusion thereafter on grounds which
would have made him initially inadmissible. In 1958, subsequent
to this applicant's adjustment of status, Congress liberalized the
adjustment procedure of section 245. The Senate Report accompanying the amendment of that section was careful, however, to
emphasize that the amendment was not designed either to "benefit
the alien who has entered the United States in violation of the law"
or to "affect the statutory standards of eligibility for immigration
into the United States." S. Rapt. No. 2133, 85th Cong., 2d Sess.,
p. 2. There is no reason to suppose that section 245, as originally
enacted, had any broader purpose.°
From this background, it seems clear that section 245 was intended to perform no other Riot:Lion than to permit nonimmigranta
to attain permanent resident status without leaving the United
States. Nor is there any basis for believing that the five-year limitation in section 246 on the Attorney General's rescission authority has
the effect of broadening the benefits conferred by a section 245
adjustment so as to place nonirr migrants who thereby acquire the
status of aliens lawfully admitted for permanent residence in a better position than those who have initially entered as permanent
residents.
Section 246 permits the Attorney General to rescind adjustment
of status within five years. In the words of the statute, rescission
places an alien in the same position "as if the adjustment of status
had not been made"; that is, one whose status was adjusted under
section 245 to that of an alien "lawfully admitted for permanent
residence" is, through rescission, returned to nonimmigrant status.
Consequently, the effect of the five-year limitation on rescission is
simply to bar the Attorney General from returning an alien with
adjusted status to the category of nonimmigrant. I cannot agree
6 That Congress did not intend section 245 to confer any protections against
deportation or exclusion is brought out more clearly by contrasting its proviSilMIN with those of beclivu 234 of the Act (8 T.T.S.O. 1251), and section 24.9 of
the Act (8 U.S.C. 1259). Section 244 allows the Attorney General to suspend
the deportation of an alien who is found to be deportable. Section 249 now
authorizes him' to make a record of lawful admission for an alien except

where the alien is deportable on grounds specified in that section. Section 949

has been read as authorizing the Attorney General to waive known grounds
of deportation other than those specified in that section. Matter of L—F—Y—,
8-601 (1960). Thus, these provisions confer upon the Attorney General a
"pardoning" authority. In contrast, section 245 permits adjustment only where

the applicant is "eligible to receive an immigrant visa and is admissible to the
United States for permanent residence." Section 245 does not give Attorney
General "pardoning" authority.

554

that, in performing this narrow function, the. time limitation imposed on rescission by section 246 was intended to be read as qualifying the express authority provided by the Act to deport or exclude aliens on proper grounds without time limitation. Such an
extreme interpretation would require either specific statutory lan■_tuage or at least a clear indication in the legislative history that.
Congress intended the statute to be so read. There is neither.?
I recognize that as I construe the time limitation in section 246

it may be of little practical value to the alien. While the limitation
obviously prevents the Attorney General from returning the alien
to the category of a nonimmigrant on the basis of conduct which
would have justified a rescission of adjustment, it could be argued
that this entails no real benefit to the alien since the same conduct
nevertheless can be utilized independently as a ground for his deportation or exclusion. This makes it difficult to ascertain precisely why Congress enacted the time limitation. But whatever
the purpose Congress may have intended the time limitation to
serve, it is clear that it could not, consistently with the policies

underlying the provisions of the immigration laws here involved,
have intended to confer upon an alien of adjusted status the benefit
of immunity from exclusion or deportation for prior conduct. 8
7 The time limitation provision is apparently the result of a recommendation
made by the Senate Committee on the Judiciary in its study of the immigration and naturalization systems of the United States. S. Rept. No. 1515, 51st
Cong., 2d Sess., p. 611 (1950). No explanation is given there of the purpose to be attributed to the provision. Nor is it discussed at later points in
the legislative history mentioning the time limitation. See II. Rept. No. 2096,
82d Cong., 2d Sess., p. 128 (1952) ; H. Rept. No. 1365, 82d Cong., 2d Sess.,
p. 63 (1952) ; S. Rept. No. 1137, 82d Cong., 2d Sess., p. 26 (1952).
8 Congrese reasons for providing the five-year limitation are nowhere clearly
indicated. See note 7. supra. As far as I can determine, the significance

to the five-year limitation was that it cut off the
availability of a procedure which, although to all intents and purposes would
which Congress attached

establish deportability, permitted the Attorney General to act more informally and expeditiously than he could in a deportation proceeding. The rescission procedure apparently resulted from congressional recognition that a
means more informal and expeditious than deportation was needed to correct
mistakes made in granting permanent residence to nonimmigrant aliens
through adjustment of status. Experience under preexamination had shown
that such mistakes were more likely to occur where eligibility for permanent
resident status was determined by government officers located in the United
States who did not ordinarily have the first-hand information available to

American consuls located in a prospective immigrant's native country. See
S. Rept. No. 1515, blot Cong., 2d Sess., p. 606 (1950). This view of rescission
is borne out by the fact that section 246 in authorizing rescission does not
provide the explicit and detailed procedural requirements laid down for de1252(b)). At
portation proceedings by section 242(b) of the Act (S
the same time Congress must have been aware that rescission by returning
the alien to nonimmigrant status, in fact, established his deportability on the
555

The special inquiry officer, in reaching a contrary conclusion,
relied in part on an earlier Board decision, Matter of V—, 7-363
(1956). There, deportation proceedings were brought against an
alien on the ground that she had entered the United States without a valid entry document as required by section 212 (a) (20), 8 U.S.C.
1182(a) (20). She had presented a Form I 151A_ (alien registration
card) to obtain entry. The card had been issued pursuant to the creation of a record of lawful admission for permanent residence under
an earlier version of section 249 of the Act, 66 Stat. 219 (1952). It
appeared, however, that she obtained her record of lawful admission
by concealment of a material fact. Accordingly, the Service contended
that the Form I-151A which she obtained on the basis of that record
was not a valid entry document. The Board held, however, that since
her record of lawful admission had not been rescinded in accordance
with section 246 she could not be deported on the ground that she had
entered without a valid entry document. The special inquiry officer m
the instant case has read Matter of V—, supra, as standing for the
general proposition that an alien registered for lawful admission
under section 249, or whose status is adjusted under section 245, cannot
be deported or excluded on grounds which existed prior to such registration or adjustment without first rescinding that action, and if, as
-

here, rescission of adjustment is barred by the five year limitation in
-

section 246, exclusion is also barred.
Matter of V , supra, is not controlling in the instant case. The
only question before the Board in Matter of V— was whether the
Service was entitled to establish the alien's ineligibility for the
record of lawful admission in a deportation proceeding where the
rescission procedure, specifically provided to determine that issue,
was available. It did not have before it the question whether, had
rescission no longer been available due to the lapse of five years,
the record of lawful admission would not only bar deportation or
exclusion on a ground which required an explicit showing that the
record was improperly made, but on a preexisting ground which,
—

ground that he had over3tayed the period of hie admission. The five-year

limitation would thus seem to be a recognition that it would be unfair to
permit indefinitely such serious consequences to be effected through a somewhat informal procedure. After five years, the Attorney General is, therefore,
required to correct mistakes in granting permanent resident stntlic to those
initially admitted as nonimmigrants in the same manner as in the case of
other aliens, i.e., through deportation. I should note in passing that while
Congress may have permitted the Attorney General to make use of more informal procedures in rescission, in practice under the governing regulation
there is little difference between the safeguards afforded an alien in deportation and that afforded him in rescission. See 8 CFR 246.12(a) and (b).
556

would
also have supported a rescission.
I conclude that since section 246 only limits the Attorney General's
authority to rescind an adjustment of status, the lapse of more than
five years since applicant's adjustment does not bar an exclusion
proceeding based upon the alleged fraudulent procurement of an
entry visa prior to his adjustment of status. However, because
the determination by the special inquiry officer that the 1949 visa
was procured by fraud or material misrepresentation in violation
of section 212(a) (19) was made prior to my decision of October 2,
'136, in which I formulated
1961, in Matter of S— and B—C—,.9
standards for determining questions of materiality arising under that
section, I am remanding this case to the Board for such action as is
consistent with my opinion in Matter of S— and B—C—, supra.
The Service in its motion for reconsideration, denied by the
Board on August 17, 1961, also contended, for the first time, that
applicant's entry into the United States under the name of A—S--,
and subetilleoi 14, the adjustment of his status, provided an additional ground for excluding him. This ground was neither urged
nor considered in the hearing before the special inquiry officer. It
has been held that grounds for exclusion presented but not passed
upon at the hearing may he considered on administrative appeal
(United States ex rel, Jelic v. District Director, 106 F.2d 14, 19
(C.A. 2, 1939) ). I feel, however, that it would be unfair for the
altltuugli independently sufficient as a basis for exclusion,

Board, on appeal, or the Attorney General, on review, to consider

grounds not even presented at the hearing before the special inquiry
officer. I, therefore, do not consider the additional ground for
exclusion now urged by the Service.
BEFORE THE BOARD

(January 24, 1962)
ORDER: In accordance with the opinion of the Attorney General
of January 22, 1962, hereunder, the case is remanded to the special
inquiry officer for further consideration in accordance with that
opinion, and Matter of S— and B—C—, 9 436.
-

557

